Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 1 of 10

UNI'I`ED S'I`A'I`ES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STA'I`ES OF AMERICA * CRlMINAL DOCKE’I` NO. 18-99
v. * SECTION: “B”
.]EFFREY DUNLAP *
` a w ~:¢
FACTUAL BASIS

The defendant, JEFFREY DUNLAP (hereinafter “DUNLAP”), has indicated that he
intends to plead guilty as charged to Count One, that is, conspiracy to commit bank fraud, in
violation of 18 U.S.C. § 1349, of the Bill of lnformation pending against him.

The United States and DUNLAP do hereby stipulate and agree that the allegations in the
Bill of Information and the following facts are true and correct and that, should this matter have
proceeded to trial, the government Would have proven them beyond a reasonable doubt, through
the introduction of competent testimony and admissible tangible and documentary exhibits This
Factual Basis does not attempt to set forth all of the facts known to the United States or DUNLAP
at this time. The limited purpose of this Factual Basis is to demonstrate that there exists a suft`lcient
legal basis for DUNLAP’s guilty plea. By their signatures below, the parties expressly agree that
there is a factual basis supporting the defendant’s guilty plea. The parties also agree that this
Factual Basis may, but need not, be used by the United States Probation Ot`tice and the Court in
determining the applicable advisory guideline range under the United States Sentencing Guidelines

Or the appropriate sentence under 18 U.S.C. § 3553(21).

Page 1 of 10

 

 

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 2 of 10

A. FIRST NBC BANK

l. At all times material to the Bill of lnfonnation, First NBC Banl< was a financial
institution, as defined in Title 18, U.S.C. § 20, and a member of the Federal Deposit lnsurance
Corporation (“FDlC”) With federally insured deposit accounts

2. First NBC Bank was established in or about 2006, with its headquarters in New
Orleans, Louisiana, Which Was within the Eastern District of Louisiana, and branch offices in
Louisiana, Mississippi, and Florida.

3. First NBC Bank was the wholly-owned subsidiary of First NBC Bank Hoiding
Company. Bank President A was a founder of First NBC Bank and acted as its President and Chief
Executive Offlcer from on or about May 2006, until on or about December 2016.

4. ln or around May 2013, First NBC Holding Company became a publicly-traded
company listed on the N-ASDAQ.

5. On or about April 28, 2017, First NBC Banlc was closed by the Louisiana Office of
Financial institutions The FDIC was named Receiver.

B. THE PARTIES AND THE LINE OF CREDIT WITH FIRST NBC BANK

6. Company A Was a company owned by Bank President A and Business Owner B.

7. Company A owned approximately 100 acres of land in St. Tammany Parish,
Louisiana. Bank President A and Business Owner B planned to develop this property

8. Company C owned an interest in a clay pit in St. John the Baptist Parish. Ba.nl<

President A and Business Owner B jointly owned Company C.

Page 2 of 10
AUSA
Defendant

Y~D
Defense Counsel §§ ;\

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 3 of 10

9. Phoenix Civil Contractors, LLC (“Phoenix”)1 was a construction company located
in Slidell, Louisiana, which was within the Eastem District of Louisiana.

10. The defendant, DUNLAP, Was a contractor, and an owner and founder of Phoenix.

il. From in or around approximately March 2009, through April 2017, Phoenix and
I)UNLAP had a banking relationship with First NBC Banl<.

12. From in or around luly 2009, through in or around September 2016, Banl< President
A acted as the loan officer for Phoenix and DUNLAP. Banl< President A reviewed and approved
new ioans, lines of credit, and advances or incremental increases for Phoenix and DUNLAP. After
Bank President A stopped acting as loan officer for DUNLAP and Phoenix, he continued to
exercise approval authority over their loans and lines of credit through in or around November
2016.

13. Loan Ofticer D was a commercial loan officer at First NBC Banl<, and was assigned
to manage the Phoenix loan relationship in or around September 2016.

14. Phoenix’s largest loan was a revolving line of credit with an account number
ending in 9321 (“the LOC”). The LOC was secured, in part, by Phoenix’s accounts receivable
First NBC Banl< calculated Phoenix’s borrowing base2 on the LOC as eighty-percent of
Phoenix’s eligible accounts receivabie. First NBC Banl<; policy excluded accounts receivable

from the borrowing base where (1) the account debtor is affiliated With the borrower, (2) the

 

l The Bill of Information refers to Phoenix Civil Contractors as PCC.
2 A borrowing base is the amount of money a lender wiil loan to a company based on the value of the collateral

pledged
Page 3 of 10 _
AUSA

Defendant a `
Defense Counselé ..

'K.
\\

  

‘»...-¢

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 4 of 10

services have not been rendered, or (3) the accounts are more than 90 days overdue from the
invoice date.

15. Phoenix and the defendant, DUNLAP, had an obligation to provide accurate
accounts receivable statements prior to any advances, renewals, or increases on the LOC. When
I}UNLAP and Phoenix submitted financial statements and accounts receivable for Phoenix to
support advances, renewals, or increases on the LOC, Bank President A caused these supporting
documents to be placed into First NBC Banl§’s records

16. From in or around approximately July 2009, through November 2016, Phoenix
listed Company A and Company C on its accounts receivable statements submitted to First NBC
Banl<, as collateral seeming the LOC.

17. By the time First NBC Bank failed in late Aprii 2017, the balance on the LOC was
approximately $22 million

C. COUNT 1: CONSPIRACY TO COMMIT BANK FRAUD

18. From in or around July 2009, through in and around December 2016, in the Eastern
District of Louisiana and elsewhere, the defendant, DUNLAP, and others known and unknown,
did knowingly and Willfuily combine, conspire, confederate, and agree to commit offenses against
the United States of America, that is: to imowingly, and with intent to defraud, execute and attempt
to execute a scheme and artifice to defraud First NBC Banl§, a financial institution, and to obtain
any of the moneys, funds, credits, and assets, owned by and under the custody or control of First
NBC Banlr, by means of false and fraudulent pretenses, representations, and promises, relating to

a material fact.

Page 4 of 10

   

Defendan
Defense Counse

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 5 of 10

19. The purpose of the conspiracy was for the defendant, DUNLAP, Banl< President
A, and others to unjustly enrich themselves, disguise the true financial status of Phoenix, and
conceal the accurate performance of the LOC. The defendant, DUNLAP, Banl< President A, and
others sought to fraudulently obtain money from First NBC Banl<, in part, to allow Banl< President
A and Business Owner B to use Phoenix on projects involving Company A. As a result, Bank
President A and Business Owner B would not have to use their own funds to pay Phoenix for work
involving Company A.

20. Specifically, the defendant, DUNLAP, Bank President A, and others provided First
NBC Banl< with materially false and fraudulent documents and financial statements, which, among
other things, overstated the value of Phoenix’s accounts receivable The materially false and
fraudulent financial statements, accounts receivable, and other documents disguised Phoenix’s true
financial condition from First NBC Bank, bank regulators, investors, and others.

21. Einployees of First NBC Bank would testify that Banl§ President A and his
administrative staff kept a list of problem borrowers who consistently had overdrafts on their
deposit accounts. Banlc President A, who Was the loan officer for these borrowers, directed his
administrative staff to monitor their overdrafts on a daily basis. The staff referred to the borrowers
by the acronyin “D.O.R.K.S.,” because each letter represented a different borrower DUNLAP
was the “D” in D.O.R.K.S. This daily monitoring ensured that the D.O.R.K.S. were not on the
month-end overdraft report to the Board of Directors. Banl< President A was the only person Who
could approve the overdrafts and keep the D.O.R.K.S. from being on the month-end overdraft
report By concealing the D.O.R.K.S.’s overdrafts, Banl< President A hid the true status of their

loans from the Board, bank regulators, and investors

Page 5 of 10 §
_ AUsA-'
9

Defendantj§‘

Defense Counselr‘“"§ f
\

 

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 6 of 10

22. In or around March 2009, the defendant, DUNLAP, Bank President A, and others
agreed that Phoenix Would perform construction services for Company A.

23. lri or around July 2009, Bank President A agreed to lend funds to Phoenix through
the LOC issued by First NBC Bank.

24. Between 2009 and November 2016, DUNLAP and Bank President A periodically
discussed inflating Phoenix’s accounts receivable to justify incremental increases in the LOC. ln
these conversations, Bank President A instructed DUNLAP to inflate his accounts receivable in
order to increase the borrowing base of the LOC. Bank President A also falsely assured DUNLAP
that Phoenix’s obligations to repay the LOC Would be resolved when Company A completed and
sold the 100-acre subdivision in St. Tammany Pari'sh at a profit.

25. Bank President A told DUNLAP that DUNLAP did not need to age his accounts
receivable, meaning he did not need to identify how long the Phoenix accounts had been
outstanding This direction contradicted bank policy and bank documents that DUNLAP signed,
specifically Business Loan Agreements, which prohibited the bank from relying on accounts
receivable to calculate a borrowing base if they had not been paid in full within 90 days. Bank
President A also instructed I}UNLAP that he could list potential work as accounts receivable, as
Well as potential change orders. DUNLAP knew from past practices this was not how to properly
and truthfully list accounts receivables, but agreed to followed the instructions of Bank President
A because of his authority and position at First NBC Bank, and because DUNLAP wanted to
continue having his LOC funded.

26. Bank President A further told DUNLAP that he could write checks from his
Phoenix deposit account and would not have to pay overdraft fees. Bank President A explained

Page 6 of 10

AUsA//
Defendant

f
/

  

     
 

v

Defense Counse&:_,- § ‘

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 7 of 10

that First NBC Bank would honor those checks even if the checks caused an overdraft on Phoenix’s
deposit account. Bank records from the Phoenix deposit account corroborate that FNBC Bank did
fund repeated overdrahs.

27. For example, from luly 7, 2009 to December 19, 2016, First NBC Bank reversed
overdraft charges in Phoenix’s demand deposit account ending in 0299 on 7,873 occasions,
totaling approximately $256,222.

28. On or about January 3 l, 2012, for the purposes of fraudulently securing an advance
on the LOC, DUNLAP emailed Bank President A’s assistant “Up to date receivables” for Phoenix
totaling approximately $5.'7 million. The list of accounts receivable included false and inflated
values. The list also included amounts owed by Company A and Company C to Phoenix.

29. Less than three hours later, at the direction of Bank President A, DUNLAP revised
the receivables list to falsely increase Phoenix’s accounts receivable by approximately $559,000.
DUNLAP then emailed the inflated list to Bank President A’s assistant That same day, Bank
President A, knowing that accounts receivable on the list were inflated, approved a Loan Advance
Request on the LOC, causing First NBC Bank to deposit approximately $175, 160 in proceeds into
Phoenix’s demand deposit account at First NBC Bank.

30. On or about lune 26, 2015, for the purposes of fraudulently receiving an advance
on the LOC, DUNLAP sent a list of receivables by email to Bank President A’s assistant The list
of accounts receivable included false and inflated values. The list also included amounts owed by
Company A to Phoenix.

- 31. On or about June 29, 2015, at the direction of Bank President A, DUNLAP sent a
revised list of receivables to Bank President A’s assistant The receivables reported in this list were

Page 7 of 10

 

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 8 of 10

falsely inflated by approximately $830,000. On or about June 30, 2015, Bank President A,
knowing the receivables were false, approved the advance on the LOC, causing First NBC Bank
to deposit approximately $804,000 in loan proceeds into Phoenix’s deposit account at First NBC
Bank.

32. ln or around July 2015, DUNLAP, Business Owner B, and lndividual T met at a
restaurant in Metairie, Louisiana for lunch. During this meeting Business Owner B asked
DUNLAP to pay Individual 'l"s company for business expenses related to work for Company A’s
100-acre project in St. Tamrnany. DUNLAP immediately wrote a check to lndividual T’s company
for approximately $56,000 for the project On the same date DUNLAP wrote the check, his
Phoenix deposit account Was overdrawn by more than $200,000. Bank President A approved the
overdraft, which directly benefited Company A’s project, which benehtted Bank President A, as
- part-owner of Company A.

33. On or about lanuary 27, 2016, DUNLAP submitted a false and fraudulent financial
statement and an inflated list of accounts receivable to First NBC Bank in order to fraudulently
induce First NBC Bank to increase the L()C by approximately $l million. On or about lanuary 27,
2016, Bank President A approved a $l million increase in the LOC, when he was fully aware the
Phoenix financial statement and the accounts receivable supporting the increase were false.

34. Between on or about lanuary 29, 2016 and on or about February 19, 2016, First
NBC Bank deposited approximately $1,038,000 in Phoenix’s deposit account at First NBC Bank,
based in part on the false representations of Phoenix’s accounts receivable and financial statement

35. ln or around November 2016, DUNLAP received written notice from First NBC
Bank that the new loan officer for the Phoenix LOC was Loan Officer D.

F_
Page 8 of 10 [?/
AUSA

Defendan §§
Defense Counse ' y\

 

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 9 of 10

36. ln or around December 2016, Bank President A called BUNLAP and stated that he
could no longer manage the Phoenix LOC. DUNLAP asked for Bank President A’s advice. He
told Bank President A that since Loan Officer D was managing his account, he was having
problems adjusting his accounts receivable for the Phoenix LOC borrowing base. DUNLAP said
Loan Officer D asked him to provide aged accounts receivablesl However, doing so would
drastically reduce the borrowing base used to calculate future advances on the Phoenix LOC.
According to bank documents, including Business Loan Agreements signed by DUNLAP,
accounts receivable which had not been paid in full within 90 days could not be used to calculate
Phoenix’s LOC borrowing base. Bank President A told DUNLAP that as long as DUNLAP told
employees from First NBC that DUNLAP and Bank President A had always agreed that Company
A would pay Phoenix when the project was completed, Company A’s accounts receivable would
always remain current. Bank President A stated that if DUNLAP wanted the money on the LOC
to keep flowing, he would have to do this. However, I}UNLAP did not follow this instruction from
Bank President A when meeting With Loan Officer ll

37. Based on the false and fraudulent accounts receivable and financial statements
caused by DUNLAP and Bank President A, by on or about April 28, 2017, First NBC Bank had
advanced more than 322 million on the LOC to Phoenix.

38. DUNLAP’s bank records would show that DUNLAP spent more than Sl million
on business expenses and personal items including vacations, and home renovations, and luxury

items using funds drawn, in part, from Phoenix’s LOC.

Page 9 of 10

  
  

Defense Counse&;§;m

 

Case 2:18-cr-00099-|LRL-.]VI\/| Document 21 Filed 10/17/18 Page 10 of 10

39. Various records, including income tax returns, lRS filing records, bank records,
audio and video recordings, and documents and tangible objects would be introduced at trial to
prove the facts as set forth above. ln addition, the testimony of First NBC Bank employees, law
enforcement agents, and other competent Witnesses would be introduced at trial to prove the facts
set forth above.

40. The defendant, DUNLAP, agrees that the information herein is not all the
information known or known to him about his fraudulent conduct, but that facts contained in this
Factual Basis are true and correct, and support the offense charged in Count l of the Bill of

Information.

APPROVED AND AGREED TO:

ill/rawle /i:Lw foil n l 0

/PlARAN E LlEBERl\/IAN Date
MATTHEW R. PAYNE
NICHOLAS l). MOSES
RYAN MCLAREN
Assistant United pates Attomeys

;‘ l l
il lr/l:ljld

f G'l(ER Date f
Worney fb@fendant

JEFFREY‘ D‘bi~itAP \§ pate
Defendant

 

 

 
    

 

 

Page 10 of 10

